Case 2:16-cv-09051-TJH-AS Document 112-2 Filed 12/17/19 Page 1 of 3 Page ID #:2187



    1   DANIEL M. PETROCELLI (S.B. #97802)
    2   dpetrocelli@omm.com
        DAVID MARROSO (S.B. #211655)
    3   dmarroso@omm.com
    4   STEPHEN J. MCINTYRE (S.B. #274481)
        smcintyre@omm.com
    5   O’MELVENY & MYERS LLP
    6   1999 Avenue of the Stars
        Los Angeles, California 90067
    7   Telephone: (310) 553-6700
    8   Facsimile: (310) 246-6779
    9   KATRINA ROBSON (S.B. #229835)
   10   krobson@omm.com
        O’MELVENY & MYERS LLP
   11   1625 Eye Street, NW
   12   Washington, DC 20006
        Telephone: (202) 383-5300
   13   Facsimile: (202) 383-5414
   14   Attorneys for Plaintiff Global Music Rights,
        LLC
   15
   16                        UNITED STATES DISTRICT COURT
   17                CENTRAL DISTRICT OF CALIFORNIA
   18   GLOBAL MUSIC RIGHTS, LLC,    Case Nos. 2:16-cv-09051-TJH-AS
                  Plaintiff,
   19
              v.                                             2:19-cv-03957-TJH-AS
   20
   21
        RADIO MUSIC LICENSE                        [PROPOSED] ORDER
   22   COMMITTEE, INC. and DOES 1                 REGARDING GLOBAL MUSIC
        through 3,000,                             RIGHT’S MOTION TO COMPEL
   23
                       Defendant.
   24   and                                        [DISCOVERY MATTER]
   25
                                                   Judge: Hon. Terry J. Hatter
   26                                              Magistrate Judge: Hon. Alka Sagar
   27   RADIO MUSIC LICENSE
        COMMITTEE, INC.,                           Hearing: January 7, 2020
   28
Case 2:16-cv-09051-TJH-AS Document 112-2 Filed 12/17/19 Page 2 of 3 Page ID #:2188



    1                                          Time: 10:00 AM
                      Plaintiff,
    2                                          Place: Courtroom 540 Roybal Federal
                                               Building and United States Courthouse
    3                                          Fact Discovery Cut-Off: March 2, 2020
              v.
    4                                          Pre-Trial Conference: October 19, 2020
                                               Trial Date: TBD
    5
        GLOBAL MUSIC RIGHTS, LLC,
    6             Defendant.
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:16-cv-09051-TJH-AS Document 112-2 Filed 12/17/19 Page 3 of 3 Page ID #:2189



    1         Based upon the Joint Stipulation Regarding Global Music Rights, LLC’s
    2   Motion To Compel Responses To Requests For Production Of Documents it is
    3   HEREBY ORDERED that Radio Music License Committee, Inc.’s (“RMLC’s”)
    4   must comply in full with Global Music Rights’ Requests for Production Nos. 1, 13,
    5   27, 38-40, 42-45, 47-50, 52, 58, 69, and 75-86 21, 28, 29, 30, 32, 35, 46, and 47. It
    6   is further ORDERED that RMLC must designate as custodians all current members
    7   of its Board of Directors and all individuals who were members of RMLC’s
    8   Executive Committee or Board of Directors at the time this litigation began: Jim
    9   Coloff, Ben Downs, Collin Jones, Marc Manahan, Johnny Palumbo, Karen Wishart,
   10   Don Curtis, Joyce Fitch, Patricia MacDonald Garber, Donna Heffner, Christopher
   11   Kitchen, Dan Mason, Art Rowbotham, Jeffrey J. Scarpelli, Pat Walsh, Jo Ann
   12   Haller, Dean Pearce, Julian Young, John Buergler, Steve Grosso, Jerry Hanszen,
   13   and Linda Vilardo.
   14         IT IS SO ORDERED.
   15   Dated: ________________                ________________________________
                                               The Honorable Alka Sagar
   16
                                               United States Magistrate Judge
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
